Citation Nr: 0501388	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed Alzheimer's 
disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision of the RO.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran did not manifest Alzheimer's disease in 
service or for many years thereafter.  

3.  The currently demonstrated Alzheimer's disease is not 
shown to be due to any injury or other event or incident in 
service.  


CONCLUSION OF LAW

The veteran's disability manifested by Alzheimer's disease is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 
(West 2002); 38 C.F.R. §§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in July 2002, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the March 2003 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent regulatory provisions 
regarding his claims of service connection on a direct and 
presumptive basis.   The veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in September 2002.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran has argued that his Alzheimer's 
disease is causally related to head injury sustained while 
serving as a gunner aboard the USS Bennington (CV-20) during 
World War II.  

Essentially, the veteran asserts that he sustained head 
injuries from airplane crashes that occurred in August 1944 
and October 1944.  

The veteran's induction examination report dated in March 
1943 was essentially negative or normal in all aspects.  A 
service medical record dated in October 1944 confirms that 
the veteran sustained multiple contusions and small abrasions 
on his head when an airplane crashed into the water after 
takeoff.  There was no mention of prior injuries sustained in 
an August 1944 crash.  

No loss of consciousness or apparent serious injury was noted 
at the time of the accident.  The veteran showed evidence of 
pains and stiffness on movement.  An examination showed the 
head, eyes, nose and heart rate were normal.  Superficial 
contusions were observed on the veteran's left buttocks, 
right illium, right elbow and arm, right thigh and left knee.  
The veteran was found to be well for duty in November 1944.  

A separation examination report dated in December 1945 
reflects the veteran's history of multiple contusions in 1944 
with negative or normal objective findings for head, face, 
eyes, and other parts of the body and systems.  

In a letter dated in February 2002 from what appears to be 
the veteran's physician, the veteran's genetic test for the 
E4 (Apolipoprotein-E4 gene) was noted to be consistent with 
"an increased risk and his diagnosis of Alzheimer's 
disease."  The physician made no comment as to whether the 
veteran's development of Alzheimer's disease was related to 
the veteran's in-service head injuries.  

In support of his claim, the veteran submitted articles and 
medical research regarding a potential relationship between 
head injury and Alzheimer's disease in people who possessed 
the E4 gene.  

The veteran underwent VA examination in September 2002.  The 
examiner reviewed the veteran's claims file and noted only 
one medical entry in the veteran's service records regarding 
a crash that occurred in October 1944.  

The examiner found no evidence of any type of neurological 
phenomenon or cognitive difficulties in the October 1944 
entry.  No evidence of the August 1944 crash was found in the 
veteran's service medical records.  

The examiner further noted that the veteran was questioned to 
have Alzheimer's disease in the early 1990's and that his 
wife recalled spotty memory loss in the 1960's and 1970's 
with serious concerns about the veteran's orientation 
behavior and memory loss in the 1980's.  A family history of 
any dementing illness or other head injury was negative. 
Further, the examiner found no medical evidence of any past 
memory loss documented in the veteran's claims file.  

The examiner's impression was that of Alzheimer's disease.  
The examiner opined that there was not enough information to 
make an accurate assessment or temporal relationship between 
the possible head injuries with the two claimed air crashes 
and his current diagnosis of Alzheimer's disease.  

Based on the evidence of record, however, the examiner noted 
that the veteran was "otherwise normal with only a few 
abrasions on his scalp" following the documented October 
1944 airplane crash.  While the examiner acknowledged that a 
person in the veteran's situation, who apparently possesses 
the ApoE4 gene, was predisposed to Alzheimer's disease, the 
examiner asserted that the presence of the E4 gene is "not 
necessary nor sufficient cause for dementia."  

The examiner opined that "the case for trauma is loose at 
this point" based on the evidence of record and that an 
absolute etiological link could not be inferred.  It was 
noted that the veteran had some Parkinson overlay as 
evidenced by the veteran's constant grooving motion in his 
legs.  

As such, the examiner considered the possibility of the 
veteran's evolving dementia complex involving Parkinson's 
disease and the less likely probability that the veteran had 
Alzheimer's disease.  However, the examiner concluded that he 
could not confidently associate any of these diseases with 
the air crashes in 1944.  

The Board notes that the veteran's assertions that he 
currently suffers from Alzheimer's disease as a result of 
head injuries sustained while in service are insufficient to 
substantiate his claim, without supporting medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The bottom line is that there is no medical evidence to show 
that the veteran has current Alzheimer's or other dementia 
producing disorder that is related to any event during his 
period of active military service in World War II.  

The veteran has argued that the VA examiner's October 2002 
assessment was inadequate for rating purposes and that the 
examiner lacked the expertise to render any opinion as to 
etiology.  However, the veteran has not supplied any 
competent evidence or countervailing medical opinion to 
support his assertions.  

Additionally, the Board notes that, with regard to medical 
treatise evidence submitted in support of the veteran's 
claim, the United States Court of Appeals for Veterans Claims 
(the Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  

However, in the present case, the treatise evidence submitted 
by the veteran is not accompanied by the opinion of any 
medical expert linking the veteran's Alzheimer's disease to 
the claimed head injuries sustained in-service.  The Board 
concludes that this information is insufficient to constitute 
the required medical nexus opinion.  

Further, the Board notes that the VA examiner reviewed all 
the evidence of record and found no entry for any August 1944 
crash.  Even assuming the veteran's indeed sustained head 
injury in a prior crash, the veteran's separation examination 
was entirely negative for any residual injuries other than 
multiple contusions to the head and other extremities.  

Given that the veteran's Alzheimer's disease was diagnosed in 
2002, many years following his military discharge, and that 
there is no independent medical evidence that any current 
disability is etiologically related to the in-service head 
injuries, service connection must be denied.  

The preponderance of the evidence is against the claim of 
service connection for Alzheimer's disease, and as such, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

Service connection for Alzheimer's disease is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


